DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/23/2021 has been entered.  Claims 1-16 have been amended and Claims 17-20 have been added.  Claims 1-20 are currently pending in the application.  The amendment overcomes the drawing objections and interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action of 10/1/2021.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112(b) of Claims 5 and 7, the amendment to Claim 5 overcomes the rejection.  In Claim 7, while the limitation describing the incidence surface position has been amended, it is still unclear how the incident surface can be positioned “closest to a center of the first half of the circumferential surface”.  Please see the rejection under 35 U.S.C. 112(b) below.
Applicant’s arguments, see pages 2-4, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding opposite ends applied to a continuous portion of the inner peripheral surface, US 20140347878 A1 by Honda et al. discloses a reflective member 31f formed on the inner surface of a ring portion 31b from a thin-film-shaped member.  Honda does not disclose the sheet having opposite ends applied to a continuous portion of the inner peripheral surface.  However, WO 2016098203 A1 by Shinji et al. discloses a cone-shaped optical member 61 with an incident surface 61a and a reflection surface 61b on the interior, continuously covering the interior of the cone-shaped member.
.

Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “wherein the endoscope illumination unit being disposed in the distal end” in lines 4-5 should be “wherein the endoscope illumination unit is disposed in the distal end” or similar.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “and in radial direction of the annular section” in lines 5-6 should be “and in a radial direction of the annular section” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “an other scattering material” in line 2 and Claim 20 recites “two or more scattering materials” in line 9.  However, the use of more than one scattering material has not been disclosed.  One light scattering material, titanium oxide ([0042]), is cited as an example material used in forming the light guide body 52.  No additional materials have been disclosed in the makeup of the sheet or the inner peripheral surface.  Although variations to the configuration of the sheet(s) are disclosed including components 61a and 61b ([0086-87]), 61A ([0094]), 61x ([0098-100]), and 61B ([0107]), the material of each of these components has not been specified.  Therefore, the claims lack the necessary written description to support the invention including more than one scattering material.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the incident surface being positioned closest to a center of the first half of the circumferential surface” in lines 4-5.  This limitation is indefinite because it is unclear how the term “center” is defined in terms of the first half of the circumferential surface and how this location as recited could be considered “closest” to the incident surface.  In this case, “center” could refer to a radial center of the arc or an axial center formed by the surface.  For the remainder of this Action, it is assumed that the center refers to a radial center along the circumferential surface such as the one illustrated in Fig. 10 of the disclosure.
Claim 20 recites the limitation "the scattering material" in line 10.  As “two or more scattering materials” are recited in line 9, it is unclear which of the materials, or both are referred to in this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140347878 A1 by Honda et al. (hereinafter “Honda”) in view of WO 2016098203 A1 by Shinji et al. (hereinafter “Shinji”).
Regarding Claim 1, Honda discloses an endoscope illumination unit (illumination unit 30; [0030]; Fig. 4) for use on a distal end section (distal end portion 6; [0029]) of an insertion section (insertion portion 2) of an endoscope (endoscope 1; [0026]; Fig. 1), the endoscope illumination unit comprising: an incident part having an incident surface (light incident surface 31d; [0041]; Fig. 6) onto which illuminating light guided via a light guide (light guide 31a; [0036]; Fig. 4) from an external light source enters the incident part (light source device 10; [0035]; Fig. 1); a transparent light guide body (light-guiding body 31) including an annular section formed at least partially in a circumferential direction (ring portion 31b; [0039]; Fig. 7), the annular section having an inner peripheral surface (inner circumference of ring portion 31b; [0047]), the light guide body guiding the illuminating light having entered via the incident surface and emitting the illuminating light from an outer surface of the annular section (illumination light passes through incident part 31d to light emission surface 31e; [0045-46]; Figs. 7-8); and a scattering material provided on the inner peripheral surface of the annular section (reflective member 31f; [0047]; Fig. 7), the scattering material being configured to scatter the illuminating light, having entered the light guide body, within the annular section (illumination light reflects from reflective member 31f in different directions within ring portion 31b; [0047]), the scattering material being a sheet (reflective member 31f formed of a thin-film-shaped member; [0047]), wherein the sheet is wound in conformity to the inner peripheral surface of the annular section (Examiner is interpreting this limitation as a product-by-process claim; reflective member 31f is formed on the inner surface; [0047]; Fig. 7).

Regarding Claim 2, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Honda does not disclose a gap formed between opposite end portions at a position remote from the incident part.  However, Shinji discloses optical member 61 having an incident surface 61a and a reflection surface 61b on the interior and is arranged opposite to the emission end surface 5a of the parallel light guide 5.  The reflection surface 61b continuously covers the interior of the cone-shaped member having a cut-out portion ([0027-28]; Figs. 2A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sheet disclosed by Honda with the configuration disclosed by Shinji with the benefit of refracting illumination light and converting the light into a convergent luminous flux (Shinji [0028]).  
Regarding Claim 3, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 2.  Honda further discloses wherein the gap is formed such that light leaks out through the gap (illumination light is emitted when reflective member 31f is absent; [0046-48]) in a distal direction (illumination light from light guide 31a is emitted through forward-illuminating lens 31; [0037, 45]; Figs. 2, 7).
Claim 6, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Honda further discloses wherein the light guide body (light-guiding body 31; [0039]) is provided on a first protruding portion that protrudes from a distal end surface of the distal end section along a longitudinal axis direction of the insertion section (Fig. 6), and the illuminating light is emitted in a distal direction (light guide 31a emits light forward) and in a radial direction from the annular section (light guide 32a emits light sideward; [0037]; Fig. 4).
Regarding Claim 8, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Honda further discloses an endoscope comprising the illumination unit (endoscope 1) and the insertion section (insertion portion 2; [0026]; Fig. 1); wherein the endoscope illumination unit being disposed in the distal end section of the insertion section (illumination unit 30; [0030]; Fig. 4). 
Regarding Claim 9, Honda as modified by Shinji discloses the endoscope according to claim 8.  Honda further discloses wherein the light guide body (light-guiding body 31; [0039]) is provided on a first protruding portion that protrudes from a distal end surface of the distal end section along a longitudinal axis direction of the insertion section (Fig. 6), and the illuminating light is emitted in a distal direction (light guide 31a emits light forward) and in a radial direction direction of the annular section (light guide 32a emits light sideward; [0037]; Fig. 4).
Regarding Claim 10, Honda as modified by Shinji discloses the endoscope according to claim 9.  Honda further discloses the endoscope comprising an observation window provided on the first protruding portion for observing an area located distally from the observation window (forward-observing objective lens 21; [0040]; Fig. 3).
Regarding Claim 11, Honda as modified by Shinji discloses the endoscope according to claim 10.  Honda further discloses wherein the scattering material (reflective member 31f on the inner surface of ring portion 31b of light-guiding body 31; [0047]; Fig. 7) is provided outside the observation window to surround the observation window (light-guiding body 31 surrounds objective lens 21; Fig. 3).
Regarding Claim 12, Honda as modified by Shinji discloses the endoscope according to claim 8.  Honda further discloses wherein the light guide body (light-guiding body 31; [0039]) is provided on a first protruding portion that protrudes from a distal end surface of the distal end section along a longitudinal 
Regarding Claim 13, Honda as modified by Shinji discloses the endoscope according to claim 12.  Honda further discloses the endoscope further comprising an observation window provided on the first protruding portion for observing an area located laterally in the outer diametric direction (sideward-observing lens 22; [0040]; Fig. 4).
Regarding Claim 14, Honda as modified by Shinji discloses the endoscope according to claim 8.  Honda further discloses wherein the light guide body (light-guiding body 31; [0039]) is provided on a first protruding portion that protrudes from a distal end surface of the distal end section along a longitudinal axis direction of the insertion section (Fig. 6), and the illuminating light is emitted distally (light guide 31a emits light forward) and radially from the annular section or the partly annular section (light guide 32a emits light sideward; [0037]; Fig. 4), the endoscope including: a first observation window provided on the first protruding portion for observing an area located distally from the first observation window (forward-observing objective lens 21); and a second observation window provided on the first protruding portion for observing an area located radially from the second observation window (sideward-observing lens 22; [0040]; Fig. 4), wherein the second observation window is disposed proximally relative to the first observation window (Fig. 4).
Regarding Claim 15, Honda as modified by Shinji discloses the endoscope according to claim 9.  Honda further discloses the endoscope comprising a second protruding portion provided, adjacent to the first protruding portion, on the distal end section of the insertion section, the second protruding portion protruding from the distal end surface of the distal end section along the longitudinal axis direction of the insertion section (Fig. 2), a distal end portion of the light guide being located within the second protruding portion (distal end of light guide 31a; [0041]; Fig. 6).
Regarding Claim 16, Honda as modified by Shinji discloses the endoscope according to claim 15.  Honda further discloses wherein the incident surface (light incident surface 31d; [0041]) is located within the second protruding portion (Fig. 6).
Regarding Claim 17, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 2.  Honda discloses the endoscope illumination unit further comprising an other 
Regarding Claim 18, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Honda further discloses wherein the opposite ends overlap circumferentially in the continuous portion of the inner peripheral surface (reflective member 31f formed continuously on ring portion 31b; [0047]; Fig. 7).
Regarding Claim 19, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Honda does not disclose wherein the opposite ends extend in a longitudinal axis direction of the insertion section.  However, Shinji discloses optical member 61 having an incident surface 61a and a reflection surface 61b on the interior and is arranged opposite to the emission end surface 5a of the parallel light guide 5.  The reflection surface 61b continuously covers the interior of the cone-shaped member which extends along the longitudinal axis O of the endoscope ([0027-28]; Figs. 2A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sheet disclosed by Honda with the configuration disclosed by Shinji with the benefit of refracting illumination light and converting the light into a convergent luminous flux (Shinji [0028]).  

Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Shinji as applied to claim 1 above, and further in view of US 20160103312 A1 by Furuta (hereinafter “Furuta”).
Regarding Claim 4, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Modified Honda does not disclose wherein the opposite ends of the sheet are positioned at the continuous portion of the inner peripheral surface furthest from the incident surface.  However, Furuta discloses cutout portion 21a of the optical member 21, which is between opposite ends of reflective layer 31 ([0048]; Fig. 7).  The cutout portion 21a is located on the opposite side of the optical member from output end 1a which directs illumination light into the optical member ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination unit disclosed by Honda with the configuration of the reflective layer disclosed by Furuta with the benefit of allowing effective and efficient illumination over a wide angular range (Furuta [0049]).
Claim 5, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Modified Honda does not disclose wherein the scattering material is configured to scatter light uniformly on a surface of the sheet.  However, Furuta discloses a similar configuration in which an illumination device designed for capturing images in a forward field of view when used with an endoscope has a reflective layer 3 ([0025]) and a diffusion layer 5 ([0031]).  Light entering the diffusion layer 5 is substantially isotropically diffused by the effect of reflective layer 3 ([0035]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reflective member disclosed by Honda with the diffusion disclosed by Furuta with the benefit of allowing light of uniform brightness to be emitted over a wide angular range (Furuta [0040]). 
Regarding Claim 7, Honda as modified by Shinji discloses the endoscope illumination unit according to claim 1.  Modified Honda does not disclose wherein the inner peripheral surface is a circumferential surface having a first half covering 180° of the circumferential surface and a second half covering another 180° of the circumferential surface; the incident surface being positioned closest to a center of the first half of the circumferential surface; and the opposite ends of the sheet are positioned to correspond to the second half of the circumferential surface.  However, Furuta discloses cutout portion 21a of the optical member 21, which is between opposite ends of reflective layer 31 ([0048]; Fig. 7).  The cutout portion 21a is located on the opposite side of the optical member from output end 1a which directs illumination light into the optical member ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination unit disclosed by Honda with the configuration of the reflective layer disclosed by Furuta with the benefit of allowing effective and efficient illumination over a wide angular range (Furuta [0049]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Shinji and Furuta.
Regarding Claim 20, Honda discloses an endoscope illumination unit (illumination unit 30; [0030]; Fig. 4) for use on a distal end section (distal end portion 6; [0029]) of an insertion section (insertion portion 2) of an endoscope (endoscope 1; [0026]; Fig. 1), the endoscope illumination unit comprising: an incident part onto which illuminating light guided via a light guide (light guide 31a; [0036]; Fig. 4) from an 
Honda does not disclose two or more incident surfaces with two or more scattering materials each have opposite ends applied to a continuous portion of the inner peripheral surface such that each of the opposite ends of one of the sheets is adjacent to a corresponding opposite end of an other of the sheets such that the continuous ends of each of the sheets being positioned at the continuous portions of the inner peripheral surface remote from each of the two or more incident surfaces.  However, Shinji discloses an endoscope illumination device 4 with a substantially cone-shaped optical member 61.  The optical member 61 has an incident surface 61a and a reflection surface 61b on the interior and is arranged opposite to the emission end surface 5a of the parallel light guides 5.  The reflection surface 61b continuously covers the interior of the cone-shaped member ([0027-28]; Figs. 2A-C).  As discussed above, the Examiner is interpreting this limitation as a product-by-process limitation.  The surface having opposite end portions as disclosed by Shinji is an equivalent structure to the structure disclosed in Claim 1, aside from the process used to construct it.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scattering materials disclosed by Honda with the 
Further, Furuta discloses cutout portions 21a of the optical member 21, which fall between opposite ends of reflective layer 31.  Each of the segments of the optical member 21 has an incident surface on which the reflective layer 31 is formed with ends at each of the cutout portions 21a ([0048-50]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination unit disclosed by Honda with the configuration of the reflective layer disclosed by Furuta with the benefit of allowing effective and efficient illumination over a wide angular range (Furuta [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130137923 A1
US 20160106306 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795